paren ya U ~ IF PAGE vo |

 

 

 

 

[114 hams L MM: Ql She r).| vill
FOVE, UW TD Of%8 SCN real o {Mu (ae (Wn uuviting th
Are, be pau: e ZL 0 nt ap £ Mero Cer
happened leading p to Hs Situatlan ane les T,

in. muy Lfe TD hope nun helo vax decile on _ucha Tam

MEF L AGIA Os WH IO Pepsi

fits sae to (a el ful Pepa i IN_Me ny Acta

 

 

   
  
  

 

 

 

 

 

av | —_ ua fod d Twos molestec

ih are, Ney Mather and tathor rent in my hile
to u ‘T 6 and | do not
speak anu of thomnsThe ghly Suppo ] now have _js m

mS dU Me veut bit aM Vey Parked fo the
hed Phave naw. My ile, has been alot of Aart __
and Siruaal l sina Ca * ACL ALY hs pe zy ne being

AY VCSHE . UMS/IT Ce ra (vk. A - Aa MAL. 5

 

 

 

    

 

 

 

 
  

aUL e, beh 4 Atte "Bofors. | dius
even a ieee out of ma OSyt vel, ( became very scaviedk
wher thar wes a hr ad wus hurt. | didat Know few.
Metcad DV. .———

(Signatut re of person giving voluntary statement)

 
   

 

 

 

 

Check if inmate refused voluntary statement

 

 

 

 

Incident Report #
Case 2:18-cr-00182-JPS Filed 10/25/19 Page 1of2 Document 69

DCDF103(6/08)
DATE: _D~ \UW- \ | \ PAGE NO. oe ae
STATEMENT OF: Naw, Qurd hose

to ues mu. Actas. | became 2taried of the whole
Situ me : _perton phat L nyse has phaid to

 
 

 

 

Your Lovar 1 am Vere SOLU tom Cotrauntty tnd the
Virtime that became Involved In_my rag hwwre has beon
<a much hurt, Sadness, and mistakes ib my hte.) any want
do move farwad fe battering museee, [In prison there. 1S

pein ptageaens Fat on to a thie. Can Start fresh on

 

betaminy 2. qed successhl person yn Sactet4. | plan
on tain Cath dass as @, sing Ca ohel bi ( row

 

wale ifanlu oo butler bh wre Ge mapenik
Vhonk a. +ov ng ve TIM ON readline de Lotter,

 

 

 

 

 

 

 

Suncare le .

 

 

 

 

 

 

 

 

 

Miiel Geo

(Signature of person giving voluntary statement)

 

Check if inmate refused voluntary statement

 

 

 

 

Incident Report #
Case 2:18-cr-00182-JPS Filed 10/25/19 Page 2 of 2 Document 69

DCDF103(6/08)
